Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 07/19/2021 are accepted. Claims 12, and 14-15 are amended.
	Applicant’s amendments to the specification filed 07/19/2021 are accepted.
	Applicant’s amendments to the drawings filed 07/19/2021 are accepted.
Response to Arguments
2)	Applicant’s arguments, see Page 10, section titled “Drawing Objections”, filed 07/19/2021, with respect to the drawings have been fully considered and are persuasive.  The drawing objections of reference characters 248, 244, 256, 234, 236, 254, 320’/’’, 206’/258, and 320/120’ has been withdrawn. As stated below in the Examiner’s Amendment, two drawing objections remain from the initial Non Final Rejection filed 03/17/2021 that stand with regards to reference numerals 246 and 694.
Applicant’s arguments, see Page 10, section titled “Specification”, filed 07/19/2021, with respect to the specification have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments, see Page 11, section titled “Claim Objections”, filed 07/11/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant’s arguments, see pages 11-13, section titled “Claim Rejections – 35 USC §112”, filed 07/19/2021, with respect to the claims have been fully considered and 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Hansen on 07/28/2021.
The application has been amended as follows: 
Claims 1-11 are cancelled
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference numeral 246 is amended so as to not be used as both a whistle of Fig. 24 and a biasing mechanism/coil spring of Figs. 25A-28B
Reference numeral 694 is amended so as to either be added to the drawings, or removed from the specification
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
4)	Claims 12-15 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record is U.S. Patent No. 5441487 to Vedder. While Vedder teaches a vent cap (Fig. 5; 17, 18’, and 20) configured to be coupled to a needleless connector (Fig. 4; 54) and shiftable relative to the needleless connector between a storage position (as shown in Fig. 5) and an actively depressed, venting position (as shown in Fig. 4), the vent cap comprising: a threaded portion (Fig. 1; 72) configured to be selectively threadably coupled to the needleless connector [Col. 4, lines 43-44], such that the threaded portion is coupled to the needleless connector during use, and is uncoupled from the needless connector after use; and an activation portion [Fig. 5; 12 and 28’] shiftable relative to the threaded portion between the storage position, and the actively depressed, venting position, in which a wall (Fig. 5; 26’) defining a vent path is at least partially inserted into the needleless connector, thereby enabling gas within the needleless (connector to) vent therefrom (Examiner interprets the 26’ to be inserted into (Fig. 5; 52) of the needless connector, thus allowing movement of fluids, i.e. gas, to vent therefrom); Vedder fails to teach wherein the activation portion is at least partially surrounding the threaded portion; wherein the needleless connector portion remains sealed when in the storage position; and wherein the vent cap is configured such that actively depressing the activation portion distally to the actively depress, venting position enables the threaded portion to couple with the activation portion, whereupon rotation of the activation portion causes rotation of the threaded portion to threadably uncouple the vent cap from the needleless connector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        



/R.T.S./           Examiner, Art Unit 3783